DETAILED ACTION

Response to Amendment
Claims 1, 7, 9-11, and 17-31 are currently pending.  Claims 2-6, 8, and 12-16 are cancelled.  Claims 21-29 are withdrawn from further consideration as being drawn to a non-elected invention.  New claims 30 and 31 have been added.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1, 7, 9-11, 17-20, 30, and 31 are rejected under the following 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/22 was filed after the mailing date of the Non-Final Rejection on 3/23/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 17, 18, 20, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).  
Regarding claims 1, 7, 9-11, 17, 18, 20, 30, and 31, Shibano et al discloses an lithium ion secondary battery (energy storage device) comprising an electrode (energy storage device electrode) comprising a composite current collector (undercoat foil) comprising a copper foil (current-collecting substrate) and a conductive bonding layer (undercoat layer) formed on one side of the copper foil, wherein the conductive bonding layer is a thin film comprising a PTPA-PBA-SO3H (dispersant) and MWCNT (carbon nanotubes / conductive material); wherein the electrode comprises the composite current collector and an active material layer formed on all of a surface of the conductive bonding layer; wherein the thickness of the conductive bonding layer is from 0.05 µm (50 nm) to 10 µm ([0040],[0106],[0109]-[0111],[0184],[0185]).
However, Shibano et al does not expressly teach a thickness of from 1 to 41 nm (claim 1); wherein the thin film has the thickness from 16 to 41 nm (claims 30 and 31).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano conductive bonding layer to include thickness of from 1 to 41 nm or 16 to 41 nm because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  A thin film having a thickness of 41 nm (present invention) is close enough to 50 nm (Shibano) that one of ordinary skill in the art would not expect a difference in properties.  Since this is supported by the data shown in Table 1 of the present application, there is no evidence of criticality of the claimed thickness of the undercoat layer.  
Examiner’s note:  the Office takes the position that “an infrared absorbance that is not more than 0.0065”, “an infrared absorbance that is at least 0.005 and not more than 0.0065”, “the infrared absorbance of 0.0035  to 0.0065”, “wherein the infrared absorbance results from absorption by organic constituents included in the thin film”, and “wherein the infrared absorbance results from absorption by carbonyl groups in organic constituents included in the thin film” are inherent characteristics of the Shibano conductive bonding layer.  The conductive bonding layer disclosed in the respective examples in Shibano is obtained by the same material and manufacturing method as the examples in the specification of the present application.  Specifically, Shibano discloses the same dispersant (PTPA-PBA-SO3H) and the same conductive material (carbon nanotubes) that form a mixture that was subjected to ultrasonic treatment to give a dispersion in which carbon nanotubes were uniformly dispersed and which was free of precipitate as the present invention (Example 1).  In addition, Shibano also discloses that the adhesion between the conductive bonding layer and the current collecting substrate resulted in a “Good” rating in cases where no peeling of the crosscut conductive bonding layer occurred” ([0190],[0191]).  This further supports the contention that the infrared absorbance is an inherent characteristic of the Shibano conductive bonding layer because the present application states that “in order to produce an undercoat foil having a good undercoat layer adhesion, the undercoat layer carbonyl group absorbance must be set to below 0.100 ([0105] of Specification).   Even if this were not the case, a person skilled in the art could have configured, as appropriate, the “infrared absorbance measured using a P-polarization method” in the invention disclosed in Shibano et al to satisfy the defining features set forth in claims 1, 7, and 9-11 of the present application, in accordance with the composition of the conductive bonding layer, the required properties for the current collector, etc.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982) in view of Yokouchi et al (US 2015/0213967).  The Shibano reference is applied to claim 18 for reasons stated above.
However, Shibano et al does not expressly teach an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a peripheral edge thereof (claim 19).
Yokouchi et al discloses an active material layer that formed on a partial surface of a portion where an uncoat layer is formed so that a marginal portion (peripheral edge) of the portion where the undercoat layer is formed is exposed ([0073] and Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano electrode to include an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a peripheral edge thereof in order to provide an exposed portion of the undercoat layer for welding the metal tab leads to the undercoat layer ([0090]).

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. 
The Applicant argues that “The thickness of Shibano et al. US ‘982 is much larger than the thickness of the claimed invention (i.e., 1 to 41 nm). Further, Shibano et al. US ‘982 does not disclose or suggest any technical effects of modifying the thickness of the conductive bonding layer to the claimed thickness (i.e., from 1 to 41 nm). Further, there is no desirability to reduce the thickness in Shibano et al. US ‘982. The mere fact that references can be combined or modified does not render the resultant combination obvious unless the prior art also suggests the desirability of thecombination.”.
In response, the Office first point out that Shibano discloses in para. [0106], “the thickness of the conductive bonding layer (thin film) is not particularly limited, although, taking into account the reduction of internal resistance, a thickness of from 0.05 µm (50 nm) to 10 µm is preferred”.  So, although Shibano teaches a range of 50 nm to 10 µm for the thickness of the conductive bonding layer, one of ordinary skill in the art would have recognized that the thickness is not particularly limited and a thickness of less than 50 nm would result in further reduction of internal resistance.  Based upon the data shown in Table 1 of the present application, there is no evidence of criticality of the claimed range of 1 to 41 nm or 16 to 41 nm for the thickness of the undercoat layer.  For example, a film thickness of 16 to 130 nm (Examples 1-1 to 1-8) has the same advantages of both good undercoat layer adhesion and weldability.  Based upon the properties of adhesion and weldability, there is no difference between a thickness of 41 nm and a thickness of 60 nm.  Since there is no difference between 41 nm and 60 nm, one of ordinary skill in the art would also not expect a difference in properties between a 41 nm and 50 nm.  Therefore, absent evidence of criticality of the claimed thickness of the undercoat layer, the Office maintains the contention that 50 nm (Shibano) is close enough to 41 nm (present invention) that one of ordinary skill in the art would not expect a difference in properties.  

   Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729